Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, and similar claims 9 and 14, “infinitesimal” is indefinite.  
In claim 16, “near zero” is indefinite.
The remaining claims are rejected since they are dependent upon the rejected claims.

		Response to Applicant’s arguments
Applicant’s arguments filed 8/24/2021 have been fully considered, but they are not deemed to be persuasive.  Applicant argues that the cited references do not teach “the object property is represented with infinitesimal thickness” which is not persuasive.  Since the meaning of the claimed “infinitesimal thickness” is indefinite, Shinar’s layers of the 3D print with “thin” layers (e.g., [0099] – [0100]: layer thickness of about, for 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHINAR et al (2015/0197063) in view of MOROVIC et al (WO 2016/119879) and TRINGALY et al (2018/0250874).
As per claim1, Shinar teaches the claimed “method” (Shinar, Abstract) comprising: “identifying, by a processor, in a data model of at least a portion of a three- dimensional object, an object property associated with a location in the three- dimensional object” (Shinar, [0028] — the 3D printing module); “wherein the object 

Claim 2 adds into claim 1 “generating the data model of the virtual build volume comprises generating a voxel representation of the object and associating the object property with at least one voxel” (Shinar, [0028], [0257]; Morovic, [0029]).

Claim 3 adds into claim 2 “determining whether a voxel contains with the location, and, if so, associating the voxel with the object property” (Shinar, [0032]- [0035], [0257]; Morovic, [0029], [0030)).

Claim 4 adds into claim 2 “identifying a plurality of object properties each associated with a different location; determining the closest identified location to a voxel; 

Claim 5 adds into claim 2 “for a first voxel to which a property has not been assigned, identifying a plurality of object properties each associated with a voxel within a predetermined distance: determining a combination of the identified object properties; and associating the combination of identified object properties with the first voxel” (Shinar, [0043]-[0044], [0063], [0218], [0227], [0257]; Morovic, [0012], [0017], [0038], [0044], figure 2— the circular region).

Claim 6 adds into claim 1 “the object property is dispersed beyond the location to a threshold distance from the location” (Shinar, [178], [0186], [0202]; Morovic, [0012], [0017], [0038], [0044], figure 2: a cut-out cylinder 212 and the cylinder 214 contain dispersed object properties, or common property specification of a desired characteristic).

Claim 7 adds into claim 1 “the object property is dispersed beyond the location to a threshold distance from the location, wherein the distance comprises a tolerance” (Shinar, [178], [0186], [0202]; Morovic, [0012], [0017], [0038], [0044], figure 2: a cut-out cylinder 212 and the cylinder 214 contain dispersed object properties, or common property specification of a desired characteristic).



Claim 16 adds into claim 1 “wherein the object property represented with infinitesimal thickness comprises an object property with zero or near-zero thickness” (Shinar, [0099] – [0100]: layer thickness of about, for example, 100 micrometer, or 80 micrometer, or 60 micrometer, or 50 micrometer, or 40 micrometer, or 30 micrometer, or 20 micrometer, or 16 micrometer, or 15 micrometer, or 10 micrometer, or other suitable size; Tringaly, [0143])).

Claim 17 adds into claim 1 “wherein the object property represented with infinitesimal thickness comprises a color for the location” which is obvious because any layer of a 3D print material must have a color for the location .

Claim 18 adds into claim 1 “wherein the object property represented with infinitesimal thickness comprises an electrical property for the location” (Shinar, [0209]: an on-the-fly trace thickness/trace width modifier 183 able to modify, in real time and while 3D-printing of a trace, the width and/or the thickness of the conductive material being 3D-printed; [0211]: once the signal reaches an area where it does not necessarily have to be 6 mils, the 3D-printing process may increase the width of the 3D-printed 

Claim 19 adds into claim 1 “wherein the object property represented with infinitesimal thickness comprises an object property associated with a two-dimensional surface” (Shinar, [0186]: distribute inter-layer transitions across different horizontal (X-Y) locations of the PCB surface (namely, on the X and Y axes), thereby reducing the impact on the Z axis (the thickness); [0188]: to 3D-print additional circuitry and/or electronic components, on top of (or over) the planar area of assembly of an already-printed 3D-printed PCB).

Claim 20 adds into claim 1 “wherein generating the data model of the virtual build volume comprises extending the virtual build volume by the thickness beyond the location” (Shinar, [0186]: modify the location(s) of such inter-layer transitions, in order to reduce the overall thickness of the PCB; [0198]: modifications may be performed or initiated, for example, to improve or enhance or optimize trace properties, SI, trace thickness, trace width, trace speed, trace loss, or the like; [0209]: an on-the-fly trace thickness/trace width modifier 183 able to modify, in real time and while 3D-printing of a trace, the width and/or the thickness of the conductive material being 3D-printed; [0211]: once the signal reaches an area where it does not necessarily have to be 6 mils, the 3D-printing process may increase the width of the 3D-printed trace and may reduce the copper thickness there; [0214]: selectively adding more thickness to a conductive layer being 3D-printed; [0227]: allow to 3D-print a PCB having different or varying thickness 

Claims 9-12, and 14-15 claim an apparatus and a machine readable medium comprising instructions based on the method of claims 1-8, 16-20; therefore, they are rejected under a similar rationale.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616